Exhibit 10.2

 

[g189613nei001.gif]

U.S. Small Business Administration

 

NOTE

 

SBA Loan #

47671350-10

 

 

SBA Loan Name

Erin Nursing, LLC

 

 

Date

July 27, 2011

 

 

Loan Amount

$800,000.00

 

 

Interest Rate

Wall Street Journal Prime Rate +2.25% (variable)

 

 

Borrower

Erin Property Holdings, LLC

 

 

Operating Company

Erin Nursing, LLC

 

 

Lender

BANK OF ATLANTA

 

1.     PROMISE TO PAY:

 

In return for the Loan, Borrower promises to pay to the order of Lender the
amount of Eight Hundred Thousand and No/100 Dollars ($800,000.00) interest on
the unpaid principal balance, and all other amounts required by this Note.

 

2.     DEFINITIONS:

 

“Collateral” means any property taken as security for payment of this Note or
any guarantee of this Note.

 

“Guarantor” means each person or entity that signs a guarantee of payment of
this Note.

 

“Loan” means the loan evidenced by this Note.

 

“Loan Documents” means the documents related to this loan signed by Borrower,
any Guarantor, or anyone who pledges collateral.

 

“SBA” means the Small Business Administration, an Agency of the United States of
America.

 

--------------------------------------------------------------------------------


 

3.     PAYMENT TERMS:

 

Borrower must make all payments at the place Lender designates. The payment
terms for this Note are:

 

1.        Maturity:  This Note will mature in 25 years from date of Note.

 

2.        Repayment Terms:  Lender must insert onto SBA Note, Form 147, to be
executed by Borrower, the following terms, without modification.  Lender must
complete all blank terms on the Note at time of closing.

 

The interest rate on this Note will fluctuate.  The initial interest rate is
5.50% per year.  This initial rate is the prime rate in effect on the first
business day of the month in which SBA received the loan application, plus
2.25%.  The initial interest rate must remain in effect until the first change
period begins.

 

Borrower must pay principal and interest payments of $4,921.00 every month,
beginning two months from the month this Note is dated; payments must be made on
the first calendar day in the months they are due.

 

Lender will apply each installment payment first to pay interest accrued to the
day Lender receives the payment, then to bring principal current, then to pay
any late fees, and will apply any remaining balance to reduce principal.

 

The interest rate will be adjusted every calendar quarter (the “change period”).

 

The “Prime Rate” is the prime rate in effect on the first business day of the
month (as published in the Wall Street Journal) in which SBA received the
application, or any interest rate change occurs.  Base Rates will be rounded to
two decimal places with .004 being rounded down and .005 being rounded up.

 

The adjusted interest rate will be 2.25% above the Prime Rate.  Lender will
adjust the interest rate on the first calendar day of each change period.  The
change in interest rate is effective on that day whether or not Lender gives
Borrower notice of the change.

 

Lender must adjust the payment amount at least annually as needed to amortize
principal over the remaining term of the note.

 

If SBA purchases the guaranteed portion of the unpaid principal balance, the
interest rate becomes fixed at the rate in effect at the time of the earliest
uncured payment default.  If there is no uncured payment default, the rate
becomes fixed at the rate in effect at the time of purchase.

 

Loan Prepayment:

 

Notwithstanding any provision in this Note to the contrary:

 

Borrower may prepay this Note.  Borrower may prepay 20% or less of the unpaid
principal balance at any time without notice.  If Borrower prepays more than 20%
and the Loan has been sold on the secondary market, Borrower must:

 

a.        Give Lender written notice;

 

b.        Pay all accrued interest; and

 

c.        If the prepayment is received less than 21 days from the date Lender
receives the notice, pay an amount equal to 21 days’ interest from the date
lender receives the notice, less any interest accrued during the 21 days and
paid under subparagraph b., above.

 

If Borrower does not prepay within 30 days from the date Lender receives the
notice, Borrower must give Lender a new notice.

 

Subsidy Recoupment Fee.  When in any one of the first three years from the date
of initial disbursement Borrower voluntarily prepays more than 25% of the
outstanding principal balance of the loan, Borrower must pay to Lender on behalf
of SBA a prepayment fee for that year as follows:

 

a.        During the first year after the date on which the loan is first
disbursed, 5% of the total prepayment amount;

 

b.        During the second year after the date on which the loan is first
disbursed, 3% of the total prepayment amount; and

 

c.        During the third year after the date on which the loan is first
disbursed, 1% of the total prepayment amount.

 

All remaining principal and accrued interest is due and payable 25 years from
date of Note.

 

Late Charge:  If a payment on this Note is more than 10 days late, Lender may
charge Borrower a late fee of up to 5.00% of the unpaid portion of the regularly
scheduled payment.

 

2

--------------------------------------------------------------------------------


 

4.     EFAULT:

 

Borrower is in default under this Note if Borrower does not make a payment when
due under this Note, or if Borrower or Operating Company:

 

A.    Fails to do anything required by this Note and other Loan Documents;

 

B.    Defaults on any other loan with Lender;

 

C.    Does not preserve, or account to Lender’s satisfaction for, any of the
Collateral or its proceeds;

 

D.    Does not disclose, or anyone acting on their behalf does not disclose, any
material fact to Lender or SBA;

 

E.     Makes, or anyone acting on their behalf makes, a materially false or
misleading representation to Lender or SBA;

 

F.     Defaults on any loan or agreement with another creditor, if Lender
believes the default may materially affect Borrower’s ability to pay this Note;

 

G.    Fails to pay any taxes when due;

 

H.    Becomes the subject of a proceeding under any bankruptcy or insolvency
law;

 

I.      Has a receiver or liquidator appointed for any part of their business or
property;

 

J.     Makes an assignment for the benefit of creditors;

 

K.    Has any adverse change in financial condition or business operation that
Lender believes may materially affect Borrower’s ability to pay this Note;

 

L.     Reorganizes, merges, consolidates, or otherwise changes ownership or
business structure without Lender’s prior written consent; or

 

M.   Becomes the subject of a civil or criminal action that Lender believes may
materially affect Borrower’s ability to pay  this Note.

 

5.     LENDER’S RIGHTS IF THERE  IS A DEFAULT:

 

Without notice or demand and without giving up any of its rights, Lender may:

 

A.    Require immediate payment of all amounts owing under this Note;

 

B.    Collect all amounts owing from any Borrower or Guarantor;

 

C.    File suit and obtain judgment;

 

D.    Take possession of any Collateral; or

 

E.     Sell, lease, or otherwise dispose of, any Collateral at public or private
sale, with or without advertisement.

 

6.     LENDER’S GENERAL POWERS:

 

Without notice and without Borrower’s consent, Lender may:

 

A.    Bid on or buy the Collateral at its sale or the sale of another
lienholder, at any price it chooses;

 

B.    Incur expenses to collect amounts due under this Note, enforce the terms
of this Note or any other Loan Document, and  preserve or dispose of the
Collateral.  Among other things, the expenses may include payments for property
taxes, prior liens, insurance, appraisals, environmental remediation costs, and
reasonable attorney’s fees and costs.  If Lender incurs such expenses, it may
demand immediate repayment from Borrower or add the expenses to the principal
balance;

 

C.    Release anyone obligated to pay this Note;

 

D.    Compromise, release, renew, extend or substitute any of the Collateral;
and

 

E.     Take any action necessary to protect the Collateral or collect amounts
owing on this Note.

 

3

--------------------------------------------------------------------------------


 

7.     WHEN FEDERAL LAW APPLIES:

 

When SBA is the holder, this Note will be interpreted and enforced under federal
law, including SBA regulations. Lender or SBA may use state or local procedures
for filing papers, recording documents, giving notice, foreclosing liens, and
other purposes.  By using such procedures, SBA does not waive any federal
immunity from state or local control, penalty, tax, or liability.  As to this
Note, Borrower may not claim or assert against SBA any local or state law to
deny any obligation,  defeat any claim of SBA, or preempt federal law.

 

8.     SUCCESSORS AND ASSIGNS:

 

Under this Note, Borrower and Operating Company include the successors of each,
and Lender includes its successors and assigns.

 

9.     GENERAL PROVISIONS:

 

A.    All individuals and entities signing this Note are jointly and severally
liable.

 

B.    Borrower waives all suretyship defenses.

 

C.    Borrower must sign all documents necessary at any time to comply with the
Loan Documents and to enable Lender to acquire, perfect, or maintain Lender’s
liens on Collateral.

 

D.    Lender may exercise any of its rights separately or together, as many
times and in any order it chooses.  Lender may delay or forgo enforcing any of
its rights without giving up any of them.

 

E.     Borrower may not use an oral statement of Lender or SBA to contradict or
alter the written terms of this Note.

 

F.     If any part of this Note is unenforceable, all other parts remain in
effect.

 

G.    To the extent allowed by law, Borrower waives all demands and notices in
connection with this Note, including presentment, demand, protest, and notice of
dishonor.  Borrower also waives any defenses based upon any claim that Lender
did not obtain any guarantee; did not obtain, perfect, or maintain a lien upon
Collateral; impaired Collateral; or did not obtain the fair market value of
Collateral at a sale.

 

4

--------------------------------------------------------------------------------


 

10.   STATE-SPECIFIC PROVISIONS:

 

Time is of the essence of this Note.

 

5

--------------------------------------------------------------------------------


 

11.   BORROWER’S NAME(S) AND SIGNATURE(S):

 

By signing below, each individual or entity becomes obligated under this Note as
Borrower.

 

 

Erin Property Holdings, LLC

 

 

 

 

 

By:

/s/ Chris Brogdon

(L.S.)

 

Chris Brogdon, Manager

 

(Corporate Seal)

 

 

6

--------------------------------------------------------------------------------